 1                                                          The Honorable James L. Robart
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                            NO. 2:07-MC-00104-JLR
11
                             Plaintiff,                           (2:97-CR-0245-1)
12
             vs.                                          [Proposed] Order Terminating
13                                                        Garnishment Proceeding
     EVA C. GAINZA,
14
             Defendant/Judgment Debtor,
15
           and
16
     SKANSKA USA,
17
                             Garnishee.
18
19          This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
23
24          IT IS ORDERED that the garnishment is terminated and that Sanka

25   USA is relieved of further responsibility pursuant to this garnishment.
26
     //
27
28


     [PROPOSED] ORDER TERMINATING GARNISHMENT PROCEEDING
     (USA v. Eva C. Gainza and Skanska USA, USDC#: 2:07-MC-00104-JLR/2:97-CR-
     245-1)1
 1          DATED this 6th day of July, 2021.
 2
 3
 4
                                         A
                                     ____________________________________________
                                     JUDGE JAMES L. ROBART
                                     UNITED STATES DISTRICT COURT JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     [PROPOSED] ORDER TERMINATING GARNISHMENT PROCEEDING
     (USA v. Eva C. Gainza and Skanska USA, USDC#: 2:07-MC-00104-JLR/2:97-CR-
     245-1)2
